I concur in the result. The compensation awarded to the employee under the Workmen's Compensation Law is based on loss of earning power. An allowance for serious facial or head disfigurement so far as such disfigurement has no relation to disability, is an anomaly. (Matter of Marhoffer v. Marhoffer,220 N.Y. 543.) The language of the opinion in the Erickson Case
(223 N.Y. 365-368), "The commission may now make an award for serious facial or head disfigurement, even though suchdisfigurement does not diminish or impair the earning capacity ofthe claimant," is unnecessarily broad and might have been limited to the language of the act itself, which does not include the words italicized.
Doubtless the general language of the New York Constitution (Art. 1, sec. 19) would permit us to uphold *Page 204 
a statute which awards compensation to employees for all
industrial injuries, without trial by jury, but the theory of the Compensation Acts is that the community rather than the injured workman should carry the burden of impaired earning capacity
due to accident. If that theory is extended to cases where the injured man can still work and get work and an administrative board is permitted to assess the damages, a new problem is introduced as to the limits of legislative power (U.S. Const. Amend. 14) and the reasonableness of the burden, the solution of which is not so easy. (N.Y. Central R.R. Co. v. White,243 U.S. 188, 202, 203.)
Serious facial or head disfigurement may leave one able to work and unable to get work. Employers might refuse to employ a disfigured man in his trade either from lack of confidence in his unimpaired ability or because it would be unpleasant for others to work beside him or unprofitable to have him meet the customers. A woman whose hair had been torn off or whose face was badly scarred might be so repulsive to the eye that no one would employ her and yet be as competent as ever to do her work. In a lesser degree, the seriously disfigured face or head of a man might lead to discrimination against him. The House of Lords inBall v. Hunt  Sons ([1912] A.C. 496), upholding an award for such injuries, said: "The injury for which the statute gives compensation is not mutilation or disfigurement or loss of physical power, but loss or diminution of the capacity to earn wages." The New York statute, by mentioning facial injuries, merely makes plain what the English act leaves to interpretation. If this award for disfigurement is placed on the broad ground of impaired ability to get work, no violence is done to the purpose of the act. In the absence of a finding of fact negativing such impaired ability on the facts in this case, the award should be sustained. (W.C.L. § 21.) The order should be affirmed, with costs. *Page 205 
McLAUGHLIN and ANDREWS, JJ., concur with CARDOZO, J.; HISCOCK, Ch. J., and POUND, J., concur in result in memorandum by POUND, J.; CHASE and HOGAN, JJ., vote to remit case to industrial commission for further hearing because of absence of findings showing that disfigurement has resulted in loss of earning power or of ability to obtain employment.
Order affirmed.